Citation Nr: 1108728	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  10-17 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent prior to November 27, 2007, and in excess of 30 percent since November 27, 2007, for right knee chondromalacia patellae and lateral tracking syndrome.

2.  Entitlement to an initial evaluation in excess of 20 percent for left knee chondromalacia patellae and lateral tracking syndrome.

3.  Entitlement to an initial evaluation in excess of 10 percent prior to June 2, 2009, and in excess of 20 percent since June 2, 2009, for residuals of right Achilles tendon repair.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had honorable active military service from January 1980 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois and a March 2010 rating decision of the VARO in Indianapolis, Indiana.  In April 2010, the RO granted an increased rating of 20 percent for the right Achilles tendon disability, effective June 2, 2009.  The Veteran has not indicated that he is satisfied with this rating; thus, this claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).

In August 2010, the Veteran testified at a travel board hearing before the undersigned.  A transcript of that hearing is of record.

The issues of entitlement to increased ratings for right and left knee chondromalacia patellae and lateral tracking syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

During the entire appeal period, the Veteran's service-connected residuals of right Achilles tendon repair have been manifested by marked limited ankle motion; it has not been manifested by ankylosis.



CONCLUSION OF LAW

The criteria for an evaluation of 20 percent for service-connected residuals of right Achilles tendon repair have been met effective from November 9, 2007, but not for a higher rating at any time during the appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter

The Board has thoroughly reviewed all the evidence in the Veteran's claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  
	
Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to assist provisions.  VA provided the Veteran with the proper notice on the underlying claim of service connection.  Where, as here, service connection has been granted and an initial disability rating has been assigned, the claim of service connection has been more than substantiated thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision rating the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for initial higher rating, following the initial grants of service connection.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Nevertheless, the April 2008 letter which informed the appellant of what evidence was required to substantiate the claim for service connection, of the appellant's and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates also specifically advised the Veteran that he should tell VA about or give to VA that may affect how VA assigns a disability evaluation included statements from employers as to job performance, lost time, or other information regarding how his condition affects his ability to work. 
 
The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  That was done in this case.

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was accorded VA examinations in May 2008, November 2008, and November 2009.  38 C.F.R. § 3.159(c)(4).  The examiners addressed the severity of the Veteran's right Achilles tendon disability.  There is no probative evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The VA examinations reports are thorough and supported by VA outpatient treatment records.  The examinations in this case are adequate upon which to base a decision on the issue addressed in this decision. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection for residuals of right Achilles tendon repair.  As such, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's residuals of right Achilles tendon repair has been rated as 10 percent disabling from November 9, 2007, to November 25, 2007, and from May 1, 2008, to June 1, 2009, and as 20 percent disabling since June 2, 2009, pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5271.  The Board notes that from November 26, 2007, to April 30, 2007, the Veteran was receiving a temporary 100 percent convalescent rating pursuant to 38 C.F.R. § 4.30.

Diagnostic Code 5271 provides a 10 percent evaluation for moderate limited motion of ankle, and a 20 percent evaluation for marked limited motion of the ankle.  The normal range of motion for an ankle is dorsiflexion to 20 degrees and plantar flexion to 45 degrees. 38 C.F.R. § 4.71, Plate II.  A higher evaluation is only warranted when there is ankylosis of the ankle.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Dorland's Illustrated Medical Dictionary, 28th edition, p. 86.

Initially, the Board notes that an effective date of November 9, 2007, was assigned for the award of service connection for residuals of right Achilles tendon repair.  As a practical matter, the payment start date for the Veteran's service-connected right Achilles tendon disability is December 1, 2007, at which time a 100 percent disability evaluation was in place for convalescence.  Therefore, the Board will determine the correct disability evaluations since May 1, 2008.

The Board also notes that service connection for scar was granted by a March 2010 rating decision, and a noncompensable evaluation was assigned effective November 26, 2007.  A 10 percent evaluation was assigned effective from February 24, 2010.  The Veteran did not appeal this decision.  Thus, the separate scar disability is not part of the current increased rating claim for the Veteran's right Achilles tendon disability. 

For historical purposes only, private medical records indicate that the Veteran presented on November 3, 2007, with complaints of right ankle pain and swelling.  The Veteran reported that eight days earlier his knee gave out and he fell down four steps.  X-rays were normal.  The clinical impression was ankle sprain.  Ace wraps and air cast were prescribed, and the Veteran was instructed to wear a splint for comfort and stability, use crutches as needed, and take Ibuprofen for pain.  On November 9, 2007, the Veteran reported to a VA emergency room with complaints of right ankle pain for 15 days.  Physical examination demonstrated that he was tender to palpation posterior to right medial malleolus and along the Achilles tendon.  There was significantly reduced range of motion with plantar flexion and no plantar flexion with calf squeeze.  Right ankle X-rays showed soft tissue swelling around the ankle, medial greater than lateral, and there was no evidence of fracture.  Right Achilles tendon rupture was assessed.  An appointment was made for November 20, 2007 to have the Veteran's ankle placed in boot for immobilization, and Vicodin for pain was prescribed.  On November 20, 2007, the Veteran was seen, and surgery was scheduled for November 26, 2007.  On November 26, 2007, the Veteran underwent a right Achilles tendon repair.  On December 10, 2007, he presented for suture removal.  On January 29, 2009, his right heel incision was noted to be well healed, and range of motion of the right ankle was from zero to 45 degrees.  Physical therapy for right ankle was prescribed.  On February 27, 2008, physical examination demonstrated a well-healed incision, some swelling, and dorsiflexion to 5 degrees and plantar flexion to 10 degrees.  On March 26, 2008, physical examination demonstrated a well-healed incision and range of motion from five to 10 degrees plantar flexion.  On April 23, 2008, the Veteran demonstrated dorsiflexion to 5 degrees and plantar flexion to 50 degrees. 

The Veteran underwent VA examination in May 2008.  He reported pain, stiffness, and weakness, but denied deformity, giving way, and instability.  Physical examination demonstrated plantar flexion and dorsiflexion to 10 degrees with pain from zero to 8 degrees and limitation on repetitive use from zero to 8 degrees.  There was no right ankle ankylosis.  

The Veteran returned on June 25, 2008, with complaints of significant swelling and pain of right ankle with moderate activity.  Physical examination demonstrated ankle edema circumferentially superior to malleoli and no erythema.  Pain was elicited on plantar flexion, dorsiflexion, and on palpation.  Range of motion plantar flexion/dorsiflexion was 5-10 degrees.  The tendon was noted to be intact.  

Private treatment records indicate that the Veteran underwent private physical therapy beginning in August 2008.  The Veteran presented with decreased range of motion, strength, gait and function.  The physical therapist noted that the Veteran would benefit from flexibility activities, modalities to break-up scar tissue, "ASTYM," and manual therapy.  It was noted that due to surgery the Veteran could potentially have increased scar tissue which could be preventing range of motion and strengthening.  Right ankle range of motion demonstrated -7 degrees active and -4 degrees passive dorsiflexion, 45 degrees plantar flexion, 15 degrees inversion, and 6 degrees eversion.  Strength was 4/5, 4-/5, 3+/5, and 3+/5 for dorsiflexion, plantar flexion, inversion, and eversion, respectively.  The Veteran was tender to palpation around the right Achilles tendon.  There was normal sensation.  

In November 2008, the Veteran underwent VA examination.  He reported pain, weakness, swelling and fatigability but denied flare-ups.  He stated he used a cane to help stabilize his walking.  Physical examination demonstrated dorsiflexion to 10 degrees with pain at 10 degrees and plantar flexion to 30 degrees with pain at 30 degrees.  There was fatigue, weakness, and lack of endurance as well as objective evidence of painful motion, weakness, and tenderness.  X-rays showed evidence of right Achilles rupture and repair, calcaneal spurring and ankle spurring, but no evidence of arthritis, degenerative changes, or fracture.  The diagnosis was status post rupture right Achilles tendon, surgically repaired; right ankle and calcaneal spurring and scar.  The examiner noted that the Veteran had a moderate abnormality.  

In January 2009, physical examination demonstrated that the Veteran's right ankle was not tender to palpation and that plantar flexion/dorsiflexion was to 40/10 degrees and stable with ability to dorsiflex with all weight.  The impression was healed right Achilles tendon repair.  

Private medical records indicate that in April 2009 the Veteran presented for evaluation of right ankle pain.  He complained of swelling in the region of the Achilles tendon as well as pain made more severe with dorsiflexion of the ankle.  He reported that he worked 12 hour shifts in a power plant and that the symptoms increased after prolonged walking and standing.  He stated that he had had therapy after the surgical reconstruction, but no modalities were utilized to decrease his pain or increase his function.  Physical examination demonstrated that he was tender to palpation over the Achilles tendon.  There was a well-healed surgical scar and some swelling within the mid substances of the Achilles tendon.  There was also evidence of Achilles contracture with zero degrees of dorsiflexion with the knee extended.  X-rays showed no evidence of acute osseous abnormalities.  

In June 2009, the Veteran wrote that he had completed therapy on Wednesday, May 27, 2009, and that the therapist told him that they did the best that they could to help him.  He noted that the swelling in his foot was getting worse and walking was very painful.  He stated that he was putting more weight on the opposite side and that it was causing him more pain in the left knee.  The Veteran also noted that he had a knot on the back of his right ankle that rubbed and caused pain when working and wearing high topped shoes or boots as well as an ugly scar from the surgery.

The Veteran underwent VA examination in November 2009.  Physical examination demonstrated dorsiflexion to 5 degrees and plantar flexion to 20 degrees.  There was no ankylosis and no additional loss of motion on repetitive use.  

The Veteran presented with complaints of right ankle pain and swelling in December 2009.  Physical examination demonstrated a well-healed incision, dorsiflexion of -9 degrees, tenderness to palpation over insertion of the Achilles tendon, and intact sensation, motor, and strength.  The assessment was insertional Achilles tendonopathy and equines contracture.  

The Veteran reiterated his claims at his August 2010 hearing.  The Board notes that there have been fluctuations in the level of severity of the Veteran's right Achilles tendon disability.  As noted above, at best, the Veteran's plantar flexion was completely full in August 2008 and nearly full in January 2009.  At worst, the Veteran's plantar flexion was only 5 degrees in June 2008.  Similarly, at best, the Veteran's dorsiflexion was 13 degrees, in August 2008.  At worst, the Veteran's plantar flexion was 5 degrees in November 2009.  Thus, the Board finds that the Veteran's overall range of motion was worse at the May 2008 VA examination than at the November 2009 VA examination.  In May 2008, there was a loss of 35 degrees of plantar flexion with an additional 2 degrees for pain and a loss of 10 degrees of dorsiflexion with an additional 2 degrees for pain.  In November 2009, there was a loss of 25 degrees in plantar flexion and a loss of 15 degrees in dorsiflexion.  Thus, there was a total 49 degree loss in May 2008 compared to a total 40 degree loss of motion in November 2009.  Thus, resolving all doubt in favor of the Veteran, the Board finds the Veteran's limitation of motion to be marked during the entire appeal period.  Thus, the evidence of record supports the assignment of an evaluation of 20 percent prior to June 2, 2009.  

The Board finds, however, that the evidence of record does not support the assignment of an evaluation in excess of 20 percent at any time during the appeal period for the Veteran's service-connected right Achilles tendon disability.  Since the Veteran is in receipt of the maximum 20 percent rating an increase is not available under Diagnostic Code 5271.  The Board notes that the only other Diagnostic Code pertaining to an ankle disability which provides for a disability evaluation higher than 20 percent is Diagnostic Code 5270 for ankylosis of the ankle.  However, there is no objective evidence of ankylosis in the medical records.  Accordingly, that diagnostic code may not serve as the basis for an increased rating.

Consideration has also been given to whether an increased evaluation is warranted for the Veteran's service-connected right Achilles tendon disability on the basis of functional impairment and pain.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. at 204.  The Board notes, however, that an increased evaluation based upon pain or dysfunction is not warranted in this case as the assigned 20 percent rating is the maximum schedular rating available without evidence of ankylosis.  See Johnston v. Brown, 10 Vet. App. 80 (1997).  

The Board acknowledges the Veteran's complaints of chronic pain, weakness, swelling, and stiffness.  However, the evidence of record does not demonstrate that considering the Veteran's complaints, the right Achilles tendon more nearly approximates the severity of ankylosis.  Accordingly, the Board finds that the preponderance of the evidence is against an evaluation in excess of 20 percent for residuals of right Achilles tendon repair.

The Board also acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  In the present case, there is no indication in the record that reasonably raised a claim of entitlement to a TDIU.

The Board is aware that an extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1).  In the present case, the Board finds no evidence that the Veteran's service-connected right Achilles tendon disability presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The disability does not result in symptoms not contemplated by the criteria in the rating schedule.  Hence, a remand of this matter for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an extraschedular evaluation is not required. 


ORDER

Entitlement to an initial evaluation of 20 percent, but no higher, effective from November 9, 2007, for residuals of right Achilles tendon repair is granted subject to the law and regulations governing the payment of monetary benefits.

REMAND

With respect to the issue of entitlement to an initial evaluation in excess of 20 percent prior to November 27, 2007, and in excess of 30 percent since November 27, 2007, for right knee chondromalacia patellae and lateral tracking syndrome, a Notice of Disagreement (NOD) with respect to the May 11, 2007, rating decision and more particularly the percentage of disability assigned for knee disabilities was received on January 4, 2008.  Although the RO adjudicated the issue as a new claim of entitlement to an increased evaluation for right knee disability in an August 13, 2008, rating decision and increased the disability evaluation to 30 percent, a Statement of the Case (SOC) should be issued and the Veteran provided an opportunity to perfect his appeal as to this issue.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  Therefore, the appropriate Board action is to remand the issue to the RO for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

With respect to the issue of entitlement to an initial evaluation in excess of 20 percent for left knee chondromalacia patellae and lateral tracking syndrome, an NOD with respect to the May 11, 2007, rating decision and more particularly the percentage of disability assigned for knee disabilities was received on January 4, 2008.  Although the RO adjudicated the issue as a new claim of entitlement to an increased evaluation for left knee disability in an August 13, 2008, rating decision, an SOC should have been issued at that time.  

The Veteran also contends that the symptoms associated with his service-connected left knee chondromalacia patellae and lateral tracking syndrome are more severely disabling than reflected by the currently assigned disability evaluation and warrant a higher rating.  He presented testimony in August 2010 to the effect that his left knee symptoms were worse since he was last examined by VA.

The United States Court of Appeals for Veterans Claims (Court) has held that when a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board observes that the Veteran last had a VA examination for compensation and pension purposes in November 2008.  Thus, the appellant should be provided an opportunity to report for a current VA examination to ascertain the current status of his service-connected left knee disability.

Accordingly, the case is REMANDED for the following action:

1.  After ensuring that any actions needed to comply with the VCAA, the Veteran should be provided a Statement of the Case as to the issue of entitlement to an initial evaluation in excess of 20 percent prior to November 27, 2007 and in excess of 30 percent since November 27, 2007 for right knee chondromalacia patellae and lateral tracking syndrome.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2010).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

2.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his left knee that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

3.  The Veteran should be afforded a VA examination to ascertain the severity of his service-connected left knee chondromalacia patellae and lateral tracking syndrome disability.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should be asked to determine whether the Veteran's left knee exhibits weakened movement, excess fatigability, or incoordination, and if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss or ankylosis due to any weakened movement, excess fatigability, or incoordination.  The examiner should also provide an opinion as to whether pain could significantly limit functional ability during flare-ups or when the left knee is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss or ankylosis due to pain on use or during flare-ups.  

4.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


